                          Case 20-16512-AJC        Doc 18   Filed 07/13/20      Page 1 of 3




            ORDERED in the Southern District of Florida on July 10, 2020.




                                                                A. Jay Cristol, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________

                                       UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI-DADE DIVISION
                                               www.flsb.uscourts.gov


          In re:
                                                                      Case No.: 20-16512-AJC
          7701 SW 120th STREET, LLC,

                   Debtor-in-Possession.
                                               /

                                     ORDER APPROVING
                    DEBTOR-IN-POSSESSION’S APPLICATION FOR EMPLOYMENT
                   OF VAN HORN LAW GROUP, P.A. AND ITS’ REGULAR ASSOCIATES
                   AS COUNSEL FOR DEBTOR EFFECTIVE AS OF JUNE 15, 2020 (DE 7)

                   THIS MATTER, came before the Court on Thursday, July 9, 2020, at 10:30 a.m. upon the

          Debtor-In-Possession’s Application for Employment of Chad Van Horn, Esq. and the Law Firm

          of Van Horn Law Group, P.A. and Its’ Regular Associates as Counsel for the Debtor Effective as

          of June 15, 2020 (the “Application”) (DE 7), and the Affidavit of Chad T. Van Horn, Esq. on

          behalf of Van Horn Law Group, P.A., and Melissa Goolsarran Ramnauth, Esq., as Proposed

          Counsel for Debtor (the “Affidavit”) attached to the Application as Exhibit “A”.

                   The Application requests entry of an Order approving 7701 SW 120th Street LLC’s (the


                                                     Page 1 of 3
                Case 20-16512-AJC          Doc 18      Filed 07/13/20      Page 2 of 3




“Debtor”) employment of Chad Van Horn, Esq., and the Van Horn Law Group, P.A. and its’

regular associates to represent it as general counsel in this Chapter 11 case. The Court has

jurisdiction over the matters raised in the Application pursuant to 28 U.S.C. §157(b)(2)(A). The

relief requested in the Application is in the best interests of the Debtor, its estate, and its creditors.

The Affidavit makes relevant disclosures as required by Federal Rules of Bankruptcy Procedure

2014 and 2016 (the “Bankruptcy Rules”). The Affidavit contains a verified statement as required

by Bankruptcy Rule 2014 demonstrating that Chad T. Van Horn, Esq., Melissa Goolsarran

Ramnauth, Esq., and the Van Horn Law Group, P.A. are disinterested as required by 11 U.S.C.

§327(a). Pursuant to 11 U.S.C. §327(a), Bankruptcy Rule 2014(a), and Local Rule 2014-1(A), the

Court is authorized to grant the relief requested in the Application. Upon the record herein, and

after due deliberation thereon, good and sufficient cause exists for the granting of the relief as set

forth herein.

        Accordingly, it is hereby ORDERED:

        1.      The Application (DE 7) is APPROVED.

        2.      The employment of Van Horn Law Group, P.A. and its’ regular associates as

general counsel to the Debtor in this Chapter 11 case is approved pursuant to 11 U.S.C. §327(a),

on a final basis.

        3.      The employment of Van Horn Law Group, P.A. by the Debtor shall be effective as

of June 15, 2020.

        4.      Van Horn Law Group, P.A. shall apply for compensation and reimbursement of

costs, pursuant to 11 U.S.C. §§330 and 331, at its ordinary rates, as they may be adjusted from

time to time, for services rendered and costs incurred on behalf of the Debtor.




                                              Page 2 of 3
                Case 20-16512-AJC        Doc 18     Filed 07/13/20     Page 3 of 3




       5.       This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.

                                                  ###

Submitted by:

Chad Van Horn, Esq.
Florida Bar No. 64500
VAN HORN LAW GROUP, P.A.
330 N Andrews Ave., Suite 450
Fort Lauderdale, FL 33301
Telephone: (954) 765-3166
Facsimile: (954) 756-7103
Email: Chad@cvhlawgroup.com

(Chad Van Horn, Esq. is hereby directed to provide a conformed copy of this Order to all parties-
in-interest and to file a Certificate of Service as to same).




                                            Page 3 of 3
